Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 1 of 6 PagelD #: 1

* INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

for the FI
Southern District of Indiana LED
NOV13 2020
U.S
IND na CLERK'S OFF
) Case No. iaNap OLIS, IND ge A
PRrenda \ Vom ) (to be filled in by the Clerk’s Office)
__ k AS )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. Trial: ‘
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes °
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y~ ) ca _
&. :
a eeu (ao
8 5 20-cv- 9999 7Wp-MID
)
Motel 3 3
} )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date, the full name of a person known to be a minor, or a complete financial account
number, A filing may include only: the last four digits of a social security number, the year of an individual’s
birth, a minor’s initials, and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,
evidence, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6
Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 2 of 6 PagelD #: 2

* INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard
in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff.

What is the Masis for federal court jurisdiction? (checfall that apply)

 

 

 

 

 

 

 

V/ Federal question Diversity of citizenship

 

 

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are
at issue in this case.

My \As te \ COON \Was Pruaded and Nor Clean
UVa Aiving to Me wnen “TF Lenve oud everyday
+p nce OY ent Ld teme book and-fond Sule -p 1,

y

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

a. If the plaintiff is an individual: it;
The plaintiff, (name) Barenha \ Om as ,is a citizen of

 

 

 

the State of (name) A. na ANA , OR is a citizen of
(foreign nation)
b. If the plaintiff is a corporation, partnership, or other entity:
The plaintiff, (name) , is incorporated under
the laws of the State of (name) _, and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the same

information for each additional plaintiff.)

Page 2 of 6
Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 3 of 6 PagelD #: 3

’ INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

 

2. The Defendant(s)

 

a. If the defendant is an individual:
The defendant, (name) Mere \ % , 1S a citizen of
4°
the State of (name) wa 1QINC) , OR is a citizen of

(foreign nation)

 

 

 

b. If the defendant is a corporation, partnership, or other entity:
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

 

Or is incorporated under the laws of (foreign nation) 5

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

AVedwy ry Yoyel youm while TT yas ame And

 

 

—Y want THY Cefund and a -eu_lun com far —yhe
naa

Wom My

Il. The Parties to This Complaint
A. The Plaintiff(s)

 

Lreedom Yvon ‘wewathiny nee “toriewin unprengd

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

Page 3 of 6
Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 4 of 6 PagelD #: 4

* INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation or other entity. For an individual
defendant, include the person's job or title (/mown). Attach additional pages if needed.

Defendant No. 1

Name oss Spc Moker 6S AN !

    

 

 

 

 

Job or Title (ifknown) i, ESAS ir Chey “5
Street Address

City and County Res. ma rid Y\

State and Zip Code

Telephone Number 2 | - “1 9 i loz LO

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (ifknown)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 4 of 6
Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 5 of 6 PagelID #: 5

* INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

I. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

— Oh In gk ~Wel Motel Fo [Meer YN
Z St ee on Ot “ack < mn OND re mM
A vonclean COON UW Te hes ond bef oaretthes
lvAalkes On —Wne_ slanke ss Sheris AnA oetress
AVO. Modlress oas Aj ~Yre Walls Was
ont lean and Se Solier! Was Dor Washed
eWQyon ~vro Shove, Curtain Was CUSy x
Dad tO CRan the comn my sat FE GSEGgy for
O Olemner com with AS ToOahhes beet Shee
ed tt ~brou Fold tas Siveval = imer best Ka A-KO
Qa CLOWN Ly} 5 Vo. man Ro-are
ie xt QO Stith MR OG ~SO Sho natek P20 rp
We TF agyo Me q new Com and i+ adn COath Y
Oso Mom aljet an 04g ree hoes othe
mo ess “Whe Shetts ard “bl an kets and. CPereso _
Cid, CSRS abate Of Graber: De hind Hee, Clot
Sond and a tonSboan Mic cOnaw.; Wes

Also iuadked ~vro  nax)- AQ Comh sub LD
WN S¥ho (LESS Non Ute tr ok OF iMesh 1b Yoke/

4) Fox Sy Sein vit
at RE av Pasi Arash bo Aha ns Oh+ Sion
Aad ES Kea AIS USO Foo arel org Pennies THAFKE

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal —L
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include th Fine
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any y
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or roy

punitive money damages.

TE want celieve oF ry brand ni heorthor
lod 4 ati eur On Sov Sen on and jaside
ora “VWheiy a A ay uk in thee wen —t. YeE}

rye ry MA = La O ny C00 \/ ae CYA “OS Ayia conn
Wh oe, OF emi SS Dn, A Do Cpe Gua Mn
Shon 4 © Bat) Q Mey SAN

 

 

 

 

 

 

Lp

 

 

 

 

 

    
 

  
 

 

 

 

 

 

 

 

 

¢ i NU,

~~

}

Page 5 of 6
Case 1:20-cv-02983-TWP-MJD Document1 Filed 11/13/20 Page 6 of 6 PagelD #: 6

“ INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be served.
I understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal

of my case.

Date of signing: W-\e 7-20
Signature of Plaintiff ho
ign i NON \ Wanna,

 

Page 6 of 6
